DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/23/2022. As directed by the amendment: claims 2, 10, and 14 have been amended; claims 9 and 13 have been cancelled; and no claims have been added. Thus, claims 2, 5, 10-12, and 14 are presently pending in this application.
Claim Objections
Claims 2 and 10 are objected to because of the following informalities: 
Claim 2, line 42 recites “an annular cup portion” but should read “the annular cup portion” because it has already been recited in claim 2, line 41.
Claim 10, line 2 recites “one or more tabs” but should read “the one or more tabs” because it has already been recited in claim 2, line 39.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee (US 2010/0179486 A1), and further in view of Walsh (WO 2017/079811 A1) further in view of Lin (WO 2008/098464 A1).
Regarding claim 2, Lin Lee discloses a safety syringe (9, Fig. 15) comprising:
a casing (92) having an inner surface (Inner surface of 92) and an outer surface (Outer surface of 92) extending along a central axis from a proximal casing end (923) to a distal casing end (920), the distal casing end being divided by one or more slots (The distally-extending fingers/retaining hooks 922 must necessarily be defined by a pair of slots extending proximally from a distal-most end of the casing (92) and through the inner surface and the outer surfaces of the distal end of the casing (92), as the outward movement / flexible expansion of the distally-extending fingers/retaining hooks (922) after injection, as shown in FIG. 19D, is only possible with the existence of a pair of slots surrounding the fingers and passing entirely through the casing from the inner surface to the outer surface.  Additionally, each of the fingers/hooks (922) comprises a distally-extending tapered inner surface portion (i.e., the step-wise taper of the inner surface portion of the retaining hooks: 922 that is depicted in Image 2 below) that reduces in distance from the central axis in the distal direction (evident from Image 2 below) extending proximally from a distal-most end of the casing and through the inner surface and the outer surface to form a plurality of distally-extending fingers (922), each of the fingers comprising a respective inner surface and a respective hook that extends in a radial direction towards the central axis (Fig. 17, hooks are shown to be extending radially inward from distal end of fingers: 922 to engage with slots / “radial openings”: 913);
a plunger assembly (94, Image 1 below) extending along the central axis and movable within a chamber (Chamber of 92) in the casing (“plunger combination 94 settled in the hollow barrel 92”, Paragraph [0088]); and
a retraction syringe assembly (Image 1 below) comprising:
a needle seat (91, Image 2 below), the needle seat having a distal portion, the distal portion having one or more radial openings (913, Image 2 below) configured to receive the hooks therein (Paragraph [0091]),
a hollow needle (90) attached to and configured to move with the needle seat (“a needle hub 91 connecting a needle 90”, Paragraph [0088]; and “eventually, the needle 90, the needle hub 91, and the rod 94 is retracted into the hollow barrel 92”, Paragraph [0095]), and
a spring (93, Image 2 below) positioned between the casing and the needle seat  (Image 2 below) and configured to bias the needle seat away from the distal end of the casing (“the needle hub 91 will be guided and pushed by the annular retracting spring 93, and then will be retracted into the hollow barrel 92”, Paragraph [0091]),
wherein the plunger assembly comprises a plunger (95/96) having a hollow body (Paragraph [0092]), and a plug (942); and
wherein each of the fingers comprises a distally-extending tapered inner surface portion (i.e., the step-wise taper that is depicted in Image 2 below) that reduces in distance from the central axis in the distal direction (evident from below
 below).
Although the embodiment of Lin Lee shown in FIG. 15 does not explicitly disclose: one or more slots extending proximally from a distal-most end of the casing and through the inner surface and the outer surface to form each of the distally-extending fingers, the existence of a plurality of elastic retaining hooks at the distal-most end of the casing (920) necessitates the existence of slots passing entirely through the inner and outer surfaces of the casing (92) between said hooks, thus defining each individual distally-extending finger (922) at the distal end of the casing (920), as is well known in the art.  In FIG. 2, the distally-extending fingers (122) of the first embodiment of Lin Lee are depicted as finger-like hooks that are defined by a pair of slots extending proximally from a distal-most end of the casing (12) and through the inner surface and the outer surfaces of the casing (12).  Similarly, the distally-extending fingers (922) of the embodiment in FIG. 15 are defined by a pair of slots extending proximally from a distal-most end of the casing (92) and through the inner surface and the outer surfaces of the distal end of the casing (92).  The outward movement / flexible expansion of the distally-extending fingers (922) after injection, as shown in FIG. 19D, is only possible with the existence of a pair of slots surrounding the fingers and passing entirely through the casing from the inner surface to the outer surface.
However, Lin Lee is silent regarding
a slider having an activation surface facing the plurality of distally-extending fingers,
the needle seat configured to slide along the central axis within the slider, the needle seat having a distal portion configured to extend through a distal end of the slider,
a spring positioned between the slider and the needle seat and configured to bias the needle seat away from the slider,
wherein the slider is movable along the central axis between a first slider position in which the activation surface does not displace the hooks from the one or more radial openings, and a second slider position in which the activation surface interferes with the inner surfaces of the fingers and thereby displaces the hooks from the one or more radial openings,
a plug located inside the hollow body, and a seal surrounding the plunger and extending to form a seal against the inner surface of the casing,
wherein a distal end of the plunger, a distal end of the plug, and a distal end of the seal collectively form a first planar surface extending in a plane perpendicular to the central axis continuously across the chamber;
wherein the proximal end of the slider and the proximal end of the needle seat collectively form a second planar surface extending in a plane perpendicular to the central axis continuously across the chamber except for an entrance to the hollow needle; 
wherein the first planar surface and the second planar surface are shaped as generally matching flat surfaces that extend across the entire cross-section of the chamber except for the entrance to the hollow needle;
wherein the plunger has one or more radial protrusions and the casing comprises a lock configured to engage the one or more radial protrusions to inhibit movement of the plunger towards the proximal casing end; and 
wherein the lock comprises an annular body and one or more tabs extending from the annular body towards the plunger, the annular body surrounding the plunger and fitting snugly within an annular cup portion formed at the proximal casing end of the casing and being retained in an annular cup portion.
Walsh, in the same field of endeavor, teaches a safety syringe (Figs. 1-4) comprising:
a slider (335) having an activation surface (390) facing a plurality of the distally-extending fingers (355),
a needle seat (330) configured to slide along a central axis of the syringe within the slider (i.e., once the slider reaches its second slider position, see Paragraphs [0029-0030] and FIG. 3-4), the needle seat having a distal portion configured to extend through a distal end of the slider (FIG. 3),
a spring (340/440, Paragraph [0030]) positioned between the slider and the needle seat (Figs. 3-4) and configured to bias the needle seat away from the slider (Evident from FIG. 3-4, Paragraphs [0029-0030]),
wherein the slider is movable along the central axis between a first slider position (i.e., position shown in FIG. 2-3) in which the activation surface does not displace the hooks (365, Fig. 3) from one or more radial openings (380, Fig. 3), and a second slider position (i.e., the position shown in FIG. 4) in which the activation surface interferes with the inner surfaces (385) of the fingers and thereby displaces the hooks from the one or more radial openings (“As the activation sleeve 335 is pushed forward, the chamfered forward surface 390 can be seen making contact with the angled 'head' surface 385 of the claws 355 and beginning to force the claws away from the hub 330, thereby causing the lugs 365 to begin to disengage with the groove 380, thereby to release the spring 340”, see Paragraph [0029]), and
a plug (105) located inside the hollow body (Hollow body of plunger, see Paragraph [0027]), and a seal (115) surrounding the plunger (15) and extending to form a seal against the inner surface of the casing (10, Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lin Lee to incorporate the teachings of Walsh to incorporate
providing a slider (335, Walsh) to surround the needle seat (91, Lin Lee) in order to retain a spring (93, Lin Lee) configured to bias the needle seat away from the slider, wherein the slider is pushed forward within the retraction syringe assembly from a first slider position to a second slider position to disengage the distally-extending fingers (922, Lin Lee) from the one or more radial openings (913, Lin Lee) on the needle seat, further allowing the needle seat to slide along the slider and retract into the hollow body of the syringe, for the purpose of reducing or eliminating the risk of needle-stick injury (Paragraph [0030], Walsh), and since combining a prior art element (Slider of Walsh) with the retraction syringe assembly of Lin Lee, according to known methods, would yield the same predictable results as the device of Lin Lee, wherein the spring is retained between a proximal-facing shoulder at the distal end of the casing and a distally-facing shoulder of the needle seat (Image 2 below) in order to bias the spring away the distal end of the casing, and wherein an element is pushed forward from a first position to a second position to disengage the distally-extending fingers of the casing from the one or more radial openings on the needle seat, allowing the needle seat retract into the syringe;
substituting the hollow plunger body of Lin Lee (96), which only extends distally to incorporate the proximal end of plunger (95), as shown in FIG. 19E, with the hollow plunger body of Walsh (15) that extends distally to incorporate the entire plunger and the plug therewithin, as shown in FIG. 1 of Walsh, for the purpose of reducing or eliminating the risk of “dead-zones” and maximizing dispensing abilities (Paragraph [0027], Walsh), and since it has been held that the simple substitution of one known element (96, Lin Lee) for another (15, Walsh) yielding the same predictable results (i.e., wherein the retraction syringe assembly is retracted within the syringe after injection) would be obvious to one of ordinary skill in the art; and
providing a leak-proof rubber seal (115, Walsh) with protruding rims to surround the distal end of the plunger (95, Lin Lee) and plug (942, Lin Lee), the protruding rims extending to the inner surface of the hollow body of the casing (92, Lin Lee) in sealing relation thereto, for the purpose of reducing or eliminating the possibility of medicament leaking into the hollow body of the plunger injection (Paragraph [0026], Walsh).
Providing the slider of Walsh between the distal end of the casing and the needle seat, substituting the hollow plunger body of Lin Lee for the hollow plunger body of Walsh, and providing the seal of Walsh between the distal end of the plunger and the inner surface of the casing, would not alter the function of the safety syringe of Lin Lee.  The combination of Lin Lee in view of Walsh teach:
a distal end of the plunger (95, Lin Lee), a distal end of the plug (942, Lin Lee), and a distal end of the seal (115, Walsh) would collectively form a first planar surface (Image 1, a planar surface is formed at distal end of plunger assembly) extending in a plane perpendicular to the central axis continuously across the chamber (Inner chamber of casing 92, Lin Lee);
while the proximal end of the slider (335, Walsh) and the proximal end of the needle seat (91, Lin Lee) would collectively form a second planar surface (Image 2 below, a planar surface is formed at the proximal end of needle seat 91) extending in a plane perpendicular to the central axis continuously across the chamber (Inner chamber of casing 92, Lin Lee) except for an entrance to the hollow needle (93, Lin Lee) (Image 2 below); and
the first planar surface and the second planar surface are shaped as generally matching flat surfaces that extend across the entire cross-section of the chamber (Inner chamber of casing 92, Lin Lee) except for the entrance to the hollow needle (93, Lin Lee) (see Images 1-2—the Examiner notes that the term “generally matching” is relative, therefore, the Examiner is interpreting the first and second planar surfaces described above to be “generally matching” flat surfaces).
Image 1:

    PNG
    media_image1.png
    720
    372
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    757
    454
    media_image2.png
    Greyscale

Lin Lee in view of Walsh are silent regarding
wherein the plunger has one or more radial protrusions and the casing comprises a lock configured to engage the one or more radial protrusions to inhibit movement of the plunger towards the proximal casing end; and 
wherein the lock comprises an annular body and one or more tabs extending from the annular body towards the plunger, the annular body surrounding the plunger and fitting snugly within an annular cup portion formed at the proximal casing end of the casing and being retained in an annular cup portion.
Lin teaches the plunger (2) has one or more radial protrusions (10) and the casing comprises a lock (5/6) configured to engage the one or more radial protrusions to inhibit movement of the plunger towards the proximal casing end (Fig. 13); and 
wherein the lock comprises an annular body (5) and one or more tabs (7) extending from the annular body towards the plunger (Figs. 6 and 13), the annular body surrounding the plunger and fitting snugly within an annular cup portion (Image 3 below) formed at the proximal casing end of the casing and being retained in an annular cup portion (Fig. 13).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger of Lin Lee in view of Walsh to incorporate the teachings of Lin to incorporate one or more radial protrusions, to have modified the casing of Lin Lee in view of Walsh to incorporate the teachings of Lin to incorporate a lock configured to engage the one or more radial protrusions to inhibit movement of the plunger towards the proximal casing end, wherein the lock comprises an annular body and one or more tabs extending from the annular body towards the plunger, the annular body surrounding the plunger and fitting snugly within an annular cup portion formed at the proximal casing end of the casing and being retained in an annular cup portion in order to prevent the push rod/plunger from moving back after pushing is completed and to prevent the push rod/plunger from being used again, and achieve self-destruction (Page 22, “detailed description”, 4th paragraph).
Image 3:

    PNG
    media_image3.png
    278
    357
    media_image3.png
    Greyscale

Regarding claim 5, Lin Lee in view of Walsh further in view of Lin disclose the safety syringe of claim 2, wherein the slider (335, Walsh) has a proximally-facing shoulder (Image 4 below) and the needle seat (91, Lin Lee) has a distally-facing shoulder (Image 2 above), and the spring (93, Lin Lee) is positioned between the proximally-facing shoulder and the distally-facing shoulder (When the slider of Walsh is combined to the safety syringe of Lin Lee, this would be the resulting location of the spring, see motivation to combine above in claim 2).
Image 4:

    PNG
    media_image4.png
    517
    626
    media_image4.png
    Greyscale

Regarding claim 10, Lin Lee in view of Walsh further in view of Lin disclose the safety syringe of claim 2, wherein the lock comprises one or more tabs (7, Lin) extending from the casing towards the plunger (Fig. 13, Lin).
Regarding claim 11, Lin Lee in view of Walsh further in view of Lin disclose the safety syringe of claim 10, wherein the one or more tabs are configured to allow the plunger to move distally towards the distal casing end from a first plunger position to a second plunger position, but inhibit the plunger from moving proximally away from the distal casing end from the second plunger position to the first plunger position (Figs. 12-13, Page 22, “detailed description”, 4th paragraph, Lin).
Regarding claim 12, Lin Lee in view of Walsh further in view of Lin disclose the safety syringe of claim 11, wherein each of the one or more tabs tapers towards the plunger with respect to the distal direction (Fig. 13, Lin).
Regarding claim 14, Lin Lee in view of Walsh further in view of Lin disclose the safety syringe of claim 2, wherein the plunger assembly comprises a proximal end that protrudes from the annular cup portion of the casing (See Lin modification above in claim 2) when the plunger assembly is in the third plunger assembly position.
As shown in FIG. 19F, Lin Lee teaches a proximal end of the plunger assembly that protrudes from the proximal end of the casing and extends in the proximal direction past the plunger stoppers (member 965) when the plunger assembly is in its third position, or after the injection is complete and the needle, needle seat, and plug have retracted within the hollow body of the device (“After the injection is completed, the stoppers 965 engages with the rear end 923 of the hollow barrel 92 and contribute to prevent the hollow plunger 96 to be further pushed into the hollow barrel 92”, Paragraph [0096]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on the Chang reference (US Publication 2018/0236183 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/             Examiner, Art Unit 3783                                                                                                                                                                                           
/BRANDY S LEE/             Primary Examiner, Art Unit 3783